Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9,11-17 and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
KIM et al. (United States Patent Application Publication US 2018/0284047) teaches an electronic device and method for sensing moisture in an electronic device and deactivating one or more functions based on the sensing. When the sensed moisture is removed, the one or more functions are re-activated.
However, KIM does not teach detecting a plurality of consecutive unloaded pulses during providing the DC power at a second voltage until determining that a load detection time period has elapsed.
Edamula (United States Patent Application Publication US 2009/0108828) teaches an adaptive power supply with a switcher and power negotiator to receive a power request signal and determine a DC power level. However, Edamula does not teach detecting a plurality of consecutive unloaded pulses during providing the DC power at a second voltage until determining that a load detection time period has elapsed.


Response to Arguments
Applicant’s arguments, see Remarks, filed 10/29/2021, with respect to “Rejections under 35 U.S.C. 103” have been fully considered and are persuasive.  The rejection of claims 1-22 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768. The examiner can normally be reached Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.K./Examiner, Art Unit 2187                                                                                                                                                                                                        
/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187